          Case 2:16-cv-03714-GW-AGR Document 2064 Filed 01/24/20 Page 1 of 1 Page ID
                                         #:135605
                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                           CIVIL MINUTES - TRIAL

 Case No.         CV 16-3714-GW-AGRx                                                                            Date       January 24, 2020
 Title:           The California Institute of Technology v. Broadcom Limited, et al.

 Present: The Honorable            GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                           Javier Gonzalez                                                           Laura Elias / Terri A. Hourigan
                            Deputy Clerk                                                                  Court Reporter/Recorder


                Attorneys Present for Plaintiff(s):                                                 Attorneys Present for Defendants:
 J. Asperger; R. McCracken; T. Briggs; B. Biddinger, et al.                                M. Selwyn; J. Dowd; J. Mueller; M. Sooter, et al.

                              Day Court Trial                       9th                      Day Jury Trial
           One day trial:                       st
                                    Begun (1 day);          U     Held & Continued;                  Completed by jury verdict/submitted to court.
      The Jury is impaneled and sworn.
      Opening statements made by
 U    Witnesses called, sworn and testified.          U    Exhibits Identified         U     Exhibits admitted.

      Plaintiff(s) rest.                                   Defendant(s) rest.
      Closing arguments made by                            plaintiff(s)                    defendant(s).                Court instructs jury.
      Bailiff(s) sworn.                                    Jury retires to deliberate.                                  Jury resumes deliberations.
      Jury Verdict in favor of                             plaintiff(s)                    defendant(s) is read and filed.
      Jury polled.                                         Polling waived.
      Filed Witness & Exhibit Lists                        Filed jury notes.               Filed jury instructions.
      Judgment by Court for                                                                plaintiff(s)                 defendant(s).
      Findings, Conclusions of Law & Judgment to be prepared by                            plaintiff(s)                 defendant(s).
      Case submitted.                 Briefs to be filed by
      Motion to dismiss by                                                        is             granted.             denied.           submitted.
      Motion for mistrial by                                                      is             granted.             denied.           submitted.
 U    Motion for Judgment/Directed Verdict by             Defendants              is             granted.             denied.      U    submitted.
      Settlement reached and placed on the record.
      Clerk reviewed admitted exhibits with counsel to be submitted to the Jury/Court for deliberation/findings.
      Counsel stipulate to the return of exhibits upon the conclusion of trial. Exhibit Release Form prepared and filed.
      Trial subpoenaed documents returned to subpoenaing party.
 U    Case continued to        January 27, 2020 at 9:30 a m.                                   for further trial.
 U    Other:      Open issues are discussed on the record.


                                                                                                                         7         :       25

                                                                                 Initials of Deputy Clerk
cc:


CV-96 (10/08)                                                   CIVIL MINUTES - TRIAL                                                           Page 1 of 1
